OPINION — AG — ** STATE BOARD OF EQUALIZATION — COMMISSIONERS OF THE LAND OFFICE — PUBLIC TRUST ** (1) 64 Ohio St. 87E [64-87E] WHICH REQUIRES THE STATE BOARD OF EQUALIZATION TO CERTIFY FUNDS OF THE DEPLETION, MANAGEMENT AND SALE FUND, CREATED PURSUANT TO 64 Ohio St. 87A [64-87A] AND UNDER THE CONTROL OF THE COMMISSIONERS OF THE LAND OFFICE, IS CONSTITUTIONAL. HOWEVER, THE SCHOOL LAND TRUST CREATED THROUGH SECTION 7 OF THE ENABLING ACT AND ARTICLE IX, SECTION 1 OF THE OKLAHOMA CONSTITUTION, IS A SACRED TRUST, AND THE STATE HAS AN IRREVOCABLE DUTY AS TRUSTEE TO RETURN FULL VALUE FROM THE USE AND DISPOSITION OF THE TRUST PROPERTY. THE FUNDS OF SUCH TRUSTS ARE 'NOT' SUBJECT TO APPROPRIATION IN ANY MANNER FOR EXPENDITURES BY THE LEGISLATURE EXCEPT AS AUTHORIZED BY THE CONSTITUTION. (2) THE LEGISLATURE MAY DETERMINE THE NUMBER OF FULL TIME EMPLOYEES AND MANDATE SALARY LIMITATIONS OF EMPLOYEES OF THE SCHOOL LAND COMMISSION, SO LONG AS LEGISLATURE REGULATION DOES 'NOT' IMPAIR THE FREEDOM OF THE COMMISSIONERS TO DISCHARGE THEIR CONSTITUTIONAL DUTIES TO MANAGE THE TRUST, AND TO OBTAIN THE MAXIMUM BENEFIT IN RETURN FOR THE USE OF TRUST PROPERTY. (2) OPINION 81-306 IS WITHDRAWN. (SCHOOL LAND CERTIFICATION OF SCHOOL LAND FUNDS) CITE: OPINION NO. 81-306, 64 Ohio St. 87E [64-87E], ARTICLE V, SECTION 55, ARTICLE VI, SECTION 32, ARTICLE X, SECTION 23 (SUSAN BRIMER LOVING)